DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimes et al. (US 4875224).
	Grimes discloses in reference to claim:

1.  An apparatus for heating bath water, comprising: a pump 33;  a heating element 32;  and a housing 13, wherein the housing encloses the pump and the heating element within a cavity 10 therein, wherein the housing has at least one inlet opening 19 and at least one outlet opening 20/23, and wherein the housing is sized and shaped to fit within at least a portion of a bath water environment W, wherein the pump is operable to draw bath water from the bath water environment outside the housing into the 
water environment. 
 
2.  The apparatus of claim 1, further comprising a water filter 21 positioned between the inlet opening and the cavity such that the bath water drawn from the bath water environment into the cavity through the inlet opening passes through the water filter before reaching the cavity. 

16.  The apparatus of claim 1, wherein the bath water environment is a bathtub B. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 4875224) in view of Kenoyer et al. (US 2009/0126100A1) and Tsibulevskiy (US 10716192).
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

 	Grimes discloses the claimed invention including in reference to claim:
3.  The apparatus of claim 2, further comprising: a watertight inner container, wherein the watertight inner container is impermeable to water;  an electrical power source connected to the pump, and the heating element [power supply core 22 delivers power to the internal components of the water proof compartment of the bathtub apparatus 10] ;  and a controller (25, 26, 27,28), wherein the controller is electrically connected to the electrical power source, the pump, and the heating element, wherein the 
	Grimes does not teach  a wireless charging circuit wherein the electrical power source is electrically connected to the wireless charging circuit or the use a microcontrollers in place of the disclosed switches (25-28). 
	Kenoyer discloses a similar bath water heating device wherein control is provided to the heating means and circulating means by microcontroller and further that the device can be powered by a battery [power may be provided directly to bathtub heater 105 (e.g., through an AC cord or rechargeable battery)]. 
	Kenoyer does not explicitly disclose the use of a wireless charging circuit connected to the power source. 
	Tsibulevskiy discloses that a battery for powering devices including pumps and/or water heaters can be charged by a wireless charging circuit. 
	It would have been obvious to one of skill in the art to modify the Grimes device, as it is ripe for improvement, to include a battery as an electrical power source within a waterproof/sealed environment and further to provide a wireless charging means for said battery power source at least under KSR rationale A-D. 
	
4.  The apparatus of claim 3, wherein the microcontroller is operable to control: the operations of the pump to draw the bath water from the bath water environment outside the housing into the cavity through the inlet opening and to eject the heated bath water from the cavity to the bath water environment outside the housing through the outlet opening;  and the operation of the heating element to heat the bath water within the cavity. 

 
5.  The apparatus of claim 4, further comprising a wireless transceiver, wherein the wireless transceiver is electrically connected to the microcontroller, wherein the wireless transceiver is housed within the watertight inner container, and wherein the wireless transceiver is operable to transmit and receive radio waves, thereby enabling the transfer of data between the microcontroller and an external input/output (I/O) device.   
	Note that Tsibulevskiy discloses the provision of a wireless control transceiver electrically connected to a microcontroller and the modification of Grimes with the microcontroller of Kenoyer and the wireless charging means of Tsibulevskiy would likewise provide the claimed control of the pump and heater with input/output data as claimed. 

 Claims 6-8, 10-11, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 4875224) in view of Kenoyer et al. (US 2009/0126100A1) and Tsibulevskiy (US 10716192) and further in view of Mazz et al. (US 2015/0322652A1).
Grimes in view of Kenoyer and Tsibulevskiy discloses the claimed invention except in reference to claim:
6.  The apparatus of claim 5, further comprising: at least one speaker, wherein the at least one speaker is electrically connected to the microcontroller and housed within the watertight inner container;  and a plurality of light-emitting diodes (LEDs), wherein the plurality of LEDs are electrically connected to the microcontroller, and wherein the plurality of LEDs are affixed to an exterior surface of the housing. 
 

the touchscreen device is further operable to input one or more control signals to the microcontroller for controlling the operations of the pump and the heating element. 
	Mazz discloses a means for entertaining a user while engaged in bathing in a shower envirionment.  Said means for entertaining including at least one speaker, wherein the at least one speaker is electrically connected to the microcontroller and housed in watertight manner; and further comprising a touchscreen display device, wherein the touchscreen display device is operable to input one or more control signals to a microcontroller for controlling at least one of a status and an operation of the at least one speaker and the plurality of LEDs, and wherein the touchscreen device is further operable to input one or more control signals to a microcontroller for controlling the operations the system and a plurality of light-emitting diodes (LEDs), wherein the plurality of LEDs are electrically connected to the microcontroller, and wherein the plurality of LEDs are affixed to an exterior surface of a housing such that they can be viewed by the user while actively engaged in bathing.
	It would have been obvious to one of skill in the art to modify the Grimes device to provide the entertainment capability as taught by Mazz at least under KSR rationales A-D.
	
 
8.  The apparatus of claim 7, wherein the housing includes a tapered back surface portion, whereby the tapered back surface portion enables the apparatus to accommodate a sloping surface of the bath water environment.  See Fig. 3 of Grimes showing a back surface which enables the apparatus to accommodate a sloping surface of the bath water environment B.


11.  The apparatus of claim 10, wherein the electrical power source is a battery (taught by Kenoyer), wherein the microcontroller is operable to transfer data to the external I/O device via the wireless transceiver (taught by Tsibulevskiy), and wherein the data is at least one of a filter change alert and a low battery alert.   Further note that it is well known in the art to provide an alert to a user regarding the charge status of a battery and the inclusion of such an alert for a battery powered device would be an obvious improvement under KSR rationales A-D. 
15.  The apparatus of claim 11, further comprising: a heating element temperature sensor, wherein the heating element temperature sensor is electrically connected to the microcontroller;  and a water temperature sensor, wherein the water temperature sensor is electrically connected to the 
microcontroller, wherein the microcontroller is operable to: obtain heating element temperature data from the heating element temperature sensor, obtain water temperature data from the water temperature sensor, and control the operation of the heating element based on the heating element temperature data and the water temperature data. 
	It is noted that Kenoyer teaches in some embodiments, the bathtub heating system may use one or more temperatures sensors to monitor and approximately maintain the temperature of 
the bathtub fluid in the bathtub (or to provide a user indicated and/or predetermined temperature/time profile). 
Regarding Claim 20, the claims repeat previously addressed structures and functions   see the explanations provided above, mutatis mutandis. 

It would have been obvious to one of skill in the art to modify the Grimes device to provide the temperature control means as taught by Kenoyer at least under KSR rationales A-D.



Claims 9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 4875224) in view of Kenoyer et al. (US 2009/0126100A1) and Tsibulevskiy (US 10716192) and further in view of Mazz et al. (US 2015/0322652A1) and further in view of Fung et al. (US 6401273).
 Grimes in view of Kenoyer and Tsibulevskiy and Mazz discloses the claimed invention except in reference to claim:

9.  The apparatus of claim 8, further comprising one or more suction cups affixed to the tapered back surface portion of the housing, wherein the one or more suction cups are configured to adhere to the sloping surface of the bath water environment, thereby releasably affixing at least a portion of the apparatus to the sloping surface of the bath water environment. 
	Fung (fig. 4b) disclose the use of one or more suction cups affixed to the tapered back surface portion of the housing, wherein the one or more suction cups are configured to adhere to the sloping surface of the bath water environment, thereby releasably affixing at least a portion of the apparatus to the sloping surface of the bath water environment. 
	It would have been obvious to one of skill in the art to modify the device of Grimes to include the use of suction cups as taught by Fung under KSR rationales A-D in order to provide for a secure placement of the device within the bath environment. 
	 Regarding Claims 17-19, the claims repeat previously addressed structures and functions  see the explanations provided above, mutatis mutandis. 


s 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 4875224) in view of Kenoyer et al. (US 2009/0126100A1) and Tsibulevskiy (US 10716192) and further in view of Mazz et al. (US 2015/0322652A1) and further in view of Fung et al. (US 6401273).
 Grimes in view of Kenoyer and Tsibulevskiy and Mazz discloses the claimed invention except in reference to claim:

12.  The apparatus of claim 11, wherein the housing is generally spherical. 
 
13.  The apparatus of claim 12, wherein an external diameter of the housing is less than six inches. 
 
14.  The apparatus of claim 11, wherein the housing is generally puck-shaped. 
	It is noted that Grimes in view of Kenoyer and Tsibulevskiy (US 10716192) and Mazz teaches the claimed invention except for the specific size and shape of the housing. It would have been obvious to one of skill in the art at the time the invention was made to provide the housing as claimed, since it has been held that a mere change in size or shape of an element is generally recognized as being witin the level of ordinary skill in art when such a change is not significant to the function of the device.  Further one would be motivated to provide the spherical or puck shape for aesthetic reasons and the claimed size for the purpose of making the device easily handled by the user. 






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.